Citation Nr: 0618810	
Decision Date: 06/27/06    Archive Date: 06/30/06

DOCKET NO.  04-24 660A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for thoracic aortic 
dissection.

2.  Entitlement to service connection for asbestos exposure.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel





INTRODUCTION

The veteran served on active duty from May 1986 to January 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of a Department of 
Veterans Affairs (VA) Regional Office (RO).

The veteran's notice of disagreement originally included the 
issue of entitlement to an initial compensable evaluation for 
his service connected left knee disorder.  By a June 2004 
rating decision, an increased initial evaluation of 10 
percent disabling for the veteran's service connected left 
knee disorder was assigned and he was provided with a 
statement of the case addressing this issue.  The veteran's 
subsequent VA Form 9, Appeal to Board of Veterans' Appeals, 
did not include this issue.  Thus, inasmuch as the veteran 
has not perfected his appeal of entitlement to an initial 
increased rating for his service connected left knee disorder 
by submitting a substantive appeal as required by 38 C.F.R. 
§ 20.202; this issue is not before the Board for appellate 
consideration.


FINDINGS OF FACT

1.  The veteran's thoracic aortic dissection began many years 
after service and was not caused by any incident of service.

2.  The veteran does not have asbestosis or any other 
asbestos-related disease.


CONCLUSIONS OF LAW

1.  Thoracic aortic dissection was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).

2.  Service connection for asbestosis is not established.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that service connection for thoracic 
aortic dissection and asbestosis is warranted.  Specifically, 
he alleges that chest X-rays in service reflect that he had 
an enlarged aorta and he was exposed to asbestos products in 
connection with his military occupational specialty of 
heating system specialist.  

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Thoracic Aortic Dissection

Where a veteran served 90 days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
cardiovascular disease becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 C.F.R. §§ 3.307, 
3.309 (2005).

Service medical records are silent with respect to findings 
of, or treatment for, thoracic aortic dissection.  In this 
regard, it is noted that a chest X-ray in connection with a 
January 1986 periodic examination revealed slight prominence 
of the ascending aorta.  No disability, however, was 
indicated.  The periodic examination showed that the 
veteran's heart size was normal.  Subsequent service 
examination and X-ray reports reflect no complaints of heart 
impairment or findings of thoracic aortic abnormality, 
providing evidence against this claim.   

Post service private treatment records reflect that the 
veteran's initial diagnosis of thoracic aortic dissection was 
not until November 2000, approximately eleven years after 
service.  Specifically, in November 2000, the veteran sought 
treatment for severe chest pain.  At the time of this period 
of hospitalization, a November 2000, consultation report 
reflects that the veteran denied any previous history of 
hypertension, heart disease, or cerebrovascular accident, 
providing factual evidence against this claim.  These 
treatment records include a diagnosis of type B aortic 
dissection.

The Board finds that although the veteran is currently 
diagnosed with thoracic aortic dissection, a review of the 
service and post-service evidence of record does not support 
a finding of an etiological relationship between thoracic 
aortic dissection and the veteran's military service for 
approximately eleven years ago.

The United States Court of Appeals for the Federal Circuit 
has determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  Therefore, 
service connection may not be established based on chronicity 
in service or post-service continuity of symptomatology for 
disorder seen in service.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97.  The Board must find that 
the service and post-service record, as a whole, indicating 
thoracic aortic dissection that began many years after 
service, provides evidence against the veteran's claim.

Asbestosis

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, the VA 
Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C (Manual), provides information 
concerning claims for service connection for disabilities 
resulting asbestos exposure.  The date of this amended 
material is December 13, 2005.  The United States Court of 
Appeals for Veterans Claims (Court) has held that VA must 
analyze an appellant's claim for service connection for 
asbestosis or asbestos-related disabilities under the 
appropriate administrative guidelines.  Ennis v. Brown, 
4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 
(1993).  

The Manual defines asbestos as a fibrous form of silicate 
mineral of varied chemical composition and physical 
configuration, derived from serpentine and amphibole ore 
bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 
Subsection (a).  Common materials that may contain asbestos 
are steam pipes for heating units and boilers, ceiling tiles, 
roofing shingles, wallboard, fire-proofing materials, and 
thermal insulation.  Id. at Subsection (a).  Some of the 
major occupations involving exposure to asbestos include 
mining, milling, shipyard work, insulation work, demolition 
of old buildings, carpentry and construction, manufacture and 
servicing of friction products (such as clutch facings and 
brake linings), and manufacture and installation of products 
such as roofing and flooring materials, asbestos cement sheet 
and pipe products, and military equipment.  Id. at 
Subsection (f).  

Asbestos fiber masses have a tendency to break easily into 
tiny dust particles that can float in the air, stick to 
clothes, and may be inhaled or swallowed.  Id. at 
Subsection (b).  Inhalation of asbestos fibers can produce 
fibrosis (the most commonly occurring of which is 
interstitial pulmonary fibrosis, or asbestosis), tumors, 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, and cancers of the 
lung, bronchus, gastrointestinal tract, larynx, pharynx, and 
urogenital system (except the prostate).  Id. at 
Subsection (b).  

The latent period for the development of disease due to 
exposure to asbestos ranges from 10 to 45 or more years 
(between first exposure and the development of disease).  Id. 
at Subsection (d).  The adjudication of a claim for service 
connection for a disability resulting from asbestos exposure 
should include a determination as to whether or 
not:  (1)  service records demonstrate the veteran was 
exposed to asbestos during service; (2)  development has been 
accomplished sufficient to determine whether or not the 
veteran was exposed to asbestos either before or after 
service; and (3)  a relationship exists between exposure to 
asbestos and the claimed disease in light of the latency and 
exposure factors.  Id. at Subsection (h).  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The Board finds that the evidence supports the veteran's 
contentions regarding in-service exposure to asbestos.  There 
is no evidence contradicting his assertions as to his service 
assignments.  His DD Form 214, Certificate of Release or 
Discharge from Active Duty, provides that he was a heating 
systems specialist for six years and eight months and his 
military education included a one week course in practices 
and procedures in asbestos.  Thus, the Board will examine the 
veteran's claim as though he was exposed to asbestos in 
service.  

The service medical records do not show a diagnosis of 
asbestosis or a chronic respiratory disease.  During his 
September 2003 hearing before a hearing officer at the RO, 
the veteran testified that he experienced coughing.  However, 
his service and post-service treatment records are negative 
with respect to respiratory complaints, providing evidence 
against this claim.  Moreover, the veteran's May 2003 VA 
respiratory examination report notes that the veteran did not 
have a history of smoking, cough, shortness of breath, 
pneumonia, tuberculosis, or asthma.  The examination report 
included a diagnosis of history of asbestos exposure with no 
evidence of pulmonary asbestosis, providing more evidence 
against this claim.  

The veteran does not contend that asbestosis or any chronic 
respiratory disorder had been diagnosed during active 
service.  During his September 2003 personal hearing before a 
hearing officer at the RO, the veteran reported that he was 
exposed to asbestos during active service and, although he 
does not have symptoms which have been diagnosed as asbestos, 
he has been experiencing a dry cough.  

The record does not contain a diagnosis of any respiratory 
disability, including asbestosis.  In the absence of any 
competent evidence of a current disability, including 
asbestosis, the Board must conclude the veteran does not 
currently suffer from that disability.  Neither the Board nor 
the veteran is competent to supplement the record with 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Even if the Board were to find that a 
pulmonary disorder is present, there is no competent evidence 
of record relating it to any in-service disease or injury, 
including exposure to asbestos.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claims of entitlement to 
service connection for thoracic aortic dissection and 
asbestosis.  Service and post-service medical records do not 
support these claims; rather, these treatment records provide 
evidence against the claims.  It follows that there is not 
such a balance of the positive evidence with the negative 
evidence to otherwise permit a favorable determination on 
these issues.  38 U.S.C.A. § 5107(b).  Service connection for 
thoracic aortic dissection and asbestosis is denied. 

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by way of letters from the RO to the 
veteran as well as by the statements of the case, the RO 
advised the veteran of the evidence needed to substantiate 
his claims and explained what evidence VA was obligated to 
obtain or to assist the veteran in obtaining and what 
information or evidence the veteran was responsible for 
providing.  In addition, the statements of the case include 
the text of the regulation that implements the statutory 
notice and assistance provisions.  Finally, the Board notes 
that initial notice was provided in October 2001, prior to 
the rating decisions on appeal, and the letter essentially 
asks the veteran to provide any evidence in his possession 
that may be pertinent to the appeal.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004).  Accordingly, the Board 
finds that the RO has provided all required notice.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board is aware of the recent decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), regarding notice 
requirements.  Based on a review of this decision, the Board 
finds no basis to remand this case to the RO for additional 
development.  Simply stated, based on the notice already 
provided to the veteran cited above, a further amended notice 
to the veteran would not provide a basis to otherwise grant 
this claims.  Moreover, neither the veteran nor his 
representative has made any showing or allegation that the 
content of the VCAA notices have resulted in any prejudice to 
the veteran.

With respect to the duty to assist, the RO has obtained 
service, VA, and private medical records, the veteran has 
been afforded VA examinations with respect to his asbestos, 
and he has testified at a hearing before a hearing officer at 
the RO.  

With respect to the thoracic aortic dissection claim, it is 
noted that that an etiological opinion has not been obtained.  
However, the Board finds that the evidence, discussed above, 
which indicates that the veteran did not receive treatment 
for the claimed disorder during service or that there is any 
competent medical evidence showing or indicating a nexus 
between service and the disorder at issue, warrants the 
conclusion that a remand for an examination and/or opinion is 
not necessary to decide the claim.  See 38 C.F.R. § 3.159 
(c)(4) (2005).  

As service and post-service medical records provide no basis 
to grant this claim, and provide evidence against the claim, 
the Board finds no basis for a VA examination to be obtained.  
See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (there 
must be some evidence of a causal connection between the 
alleged disability and the veteran's military service to 
trigger VA's obligation to secure a medical opinion pursuant 
to 38 U.S.C.A. § 5103A(d)).  See also McClendon v. Nicholson, 
___ Vet. App. ___, 2006 WL 1520790 (Vet. App. June 5, 2006) 
(discussing circumstances when a VA examination is required).

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claims.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A. 

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist, and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the 
appellant has not been prejudiced by the Board's adjudication 
of his claims.


ORDER

The appeal is denied as to both issues.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


